In a proceeding by a tenant to fix the emergency rent of a commercial building, pursuant to chapter 3 of the Laws of 1945, this court reversed an order of the Special Term which confirmed a report of an Official Referee and required the tenant to pay $5,400 per annum as the fair and reasonable rent, and remitted the matter to the Special Term for further proceedings, with instructions to make findings (270 App. Div. 941). In pursuance thereof and after a hearing, the official referee made another report, a decision was rendered by the Special Term containing findings, and an order was made modifying the report by fixing the rent at $5,140.79 per annum. Both tenant and landlord appeal from that order. Order modified on the law and the facts by striking from the first ordering paragraph the words and figures' “ Five Thousand One Hundred and Forty 79/100 ($5,140.79)” and inserting in place thereof the following: “Five Thousand Three Hundred Thirty-four and 85/100 ($5,334.85)”; and by striking out the second ordering *907paragraph. As thus modified, the order is affirmed, without costs. Inconsistent findings are reversed and this court makes the following new finding: “ The proper items and amounts to be taken into consideration as cost of maintenance and operation are, taxes, $1,550.00; insurance, $418.50; and managing agent, $270, making a total of $2,239, to which should be added the sum of $2,400, representing six per centum of $40,000, the value of the property, making a total of $4,639, fifteen per centum of which, or $895.85, should further be added thereto, making a total of $5,334.85.” Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.